Citation Nr: 1043566	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial compensable disability evaluation 
for instability of the right (major) sternoclavicular joint.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to May 1983 and 
from May 1989 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the RO which, 
in part, denied service connection for a bilateral knee 
disability and tinnitus, and a March 2008 rating decision, which 
granted service connection for the right sternoclavicular joint 
disability and assigned a noncompensable evaluation; effective 
from September 8, 2006, the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(2).  

In July 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge, sitting in Waco, Texas.  A transcript that 
this proceeding has been associated with the Veteran's VA claims 
file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran currently suffers from a bilateral knee disability 
that is the result of a disease or injury in active duty service.

2.  The preponderance of the evidence is against a finding that 
the Veteran currently suffers from tinnitus that is the result of 
a disease or injury in active duty service.

3.  Since service connection was established, the Veteran's right 
sternoclavicular joint disability is manifested principally by 
pain and a history of dislocations, without limitation of motion 
or weakness in the right upper extremity and no demonstrable 
functional impairment due to pain, incoordination, fatigability, 
repetitive use or during flare-ups.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2010).  

3.  The schedular criteria for an initial compensable evaluation 
for instability of the right sternoclavicular joint have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Codes (DC) 5201-5203 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

Duties to Notify

The Board notes that the Veteran's increased rating claim arises 
from a granted claim of service connection.  The Court observed 
that a claim of entitlement to service connection consists of 
five elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the appellant's service and 
the disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with the 
first Pelegrini II element requires notice of these five elements 
in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 
112 (2006).  Prior to initial adjudication of the Veteran's 
claims, a letter dated in November 2006, fully satisfied the duty 
to notify provisions of VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Since the Board has concluded that the preponderance of 
the evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman, supra.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life].  See also Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, relying on 
the informal guidance from the VA Office of the General Counsel 
and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 
2, 2008), the Board finds that the Vazquez-Flores decision does 
not apply to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an initial 
rating decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon the 
filing of a timely notice of disagreement with respect to the 
initial rating or effective date assigned following the grant of 
service connection.

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding 
as to the notice requirements for downstream earlier effective 
date claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements"].

As there is no indication that there exists any evidence, which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice is not required where there is 
no reasonable possibility that additional development will aid 
the Veteran].

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his appellate claims, as well as the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

Duties to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).


The record indicates that the Veteran participated in VA 
examinations in March 2007 and December 2008 and the results from 
those examinations have been included in the claims file for 
review.  The examinations involved a review of the claims file, a 
thorough examination of the Veteran, and opinions that were 
supported by sufficient rationale.  Therefore, the Board finds 
that the examinations are adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the Veteran's 
claims.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the Veteran is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The Veteran has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

A.  Service Connection

Governing Law and Regulations

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Bilateral Knee Disability

The Veteran contends that he was treated for injuries to his 
knees on several occasions during service and believes that his 
current bilateral knee problems are related to service.  

The service treatment records showed that the Veteran was treated 
for left knee abrasions from falls in April 1984, January 1987, 
and November 1997.  Other than minor abrasions, and on the latter 
occasion, some swelling and ecchymosis, the Veteran had full and 
painless range of motion in the left knee.  When examined in 
1997, the Veteran denied any popping, clicking, locking, 
weakness, radiation of pain, or give-way, and there was no 
evidence of instability or subluxation on examination.  

The service records showed that the Veteran was also treated for 
a laceration on his left thigh and knee area after cutting 
himself with a pocket knife in April 1992.  Other than the 
laceration and some minimal bruising, no pertinent abnormalities 
were noted.  The Veteran was treated for right knee pain after 
striking his knee on a hatchway in September 1986.  There was 
pain on palpation of the patella with some edema, and minor pain 
on motion testing, but no limitation of motion or any reported 
instability.  X-ray studies of the right knee were negative.  On 
a Report of Medical History for separation from service in March 
2000, the Veteran specifically denied any history of knee 
problems and no pertinent abnormalities were noted on examination 
at that time.  

Private medical records received in November 2008, showed that 
the Veteran was seen for multiple complaints, including bilateral 
knee pain in October 2008.  On examination, the Veteran's knees 
were normal to inspection and palpation.  Lachman's, McMurray's, 
and valgus/varus stress testing were negative.  The report did 
not include any assessment or diagnosis for the Veteran's knees.  

When examined by VA in December 2008, the examiner indicated that 
the claims file was reviewed and included a detailed description 
of the Veteran's complaints, medical history and clinical 
findings.  The Veteran reported a history of bilateral knee 
problems since service.  On examination, there was some slight 
crepitus, but no fluid, tenderness or instability in either knee.  
Extension/flexion was from zero to 140 degrees, bilaterally.  X-
ray studies revealed minimal narrowing of the left medial 
compartment, but was otherwise within normal limits for both 
knees.  There was no evidence of fractures, dislocation, joint 
effusion, bony density, or soft tissue swelling.  The impression 
included chronic sprain of both knees.  The examiner opined that 
it was less likely than not that the Veteran's current knee pain 
was related to service.  The examiner noted that the Veteran's 
knee problems in service were acute and transitory and that there 
was no evidence of any chronic problems or diagnosis of a knee 
disability during service or immediately thereafter.  

After review of all the evidence of record, the Board finds no 
basis for a favorable disposition of the Veteran's claim of 
service connection for a bilateral knee disability.  

The Board does not dispute the fact that the Veteran was treated 
for knee problems on several occasions during service.  However, 
the service records showed that his injuries involved primarily 
minor abrasions, which resolved without residual disability as 
evidenced by the Veteran's specific denial of any knee problems 
at the time of his separation examination, and the absence of any 
pertinent abnormalities on examination at that time.  In sum, the 
service records do not show that the Veteran had a chronic knee 
disability in service, nor is there any objective or medical 
evidence of a current disability, which is related to service.  

In the instant case, the Board finds the December 2008 VA medical 
opinion persuasive, as it was based on a thorough review of the 
record and included a discussion of all relevant facts.  The 
examiner offered a rational and plausible explanation for 
concluding that the Veteran's current bilateral knee problems 
were not related in any way to service.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  Moreover, the Veteran has presented no competent 
medical evidence to dispute that opinion.  Thus, the most 
probative evidence of record consists of the December 2008 VA 
opinion.  As there is no competent opinion contrary to this 
conclusion, the greater weight of the evidence is against the 
claim.  

While the Veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional competent 
to offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a medical 
nexus).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In this 
case, the issue does not involve a simple diagnosis and the 
Veteran is not competent to provide more than simple medical 
observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent, credible medical evidence of record 
suggesting a connection between the Veteran's current bilateral 
knee complaints and service or any evidence of arthritis within 
one year of discharge from service, the Board finds no basis for 
a favorable disposition of the Veteran's claim.  

Tinnitus

At the hearing before the undersigned in July 2010, the Veteran 
testified that he first experienced ringing in his ears in 
service in the early 1980's.  He testified that he reported his 
symptoms to medical personnel and was told by military doctors 
that it was related to service.  (T p.11-12).  The Veteran 
reported that he worked in communications during service and that 
he was exposed to cannon fire and believes that his current 
tinnitus is related to service.  
Concerning the Veteran's testimony, while he is competent to 
provide evidence concerning symptoms he has experienced, any such 
assertions must be weighed against other contradictory statements 
of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints].

In this case, the Board finds that the Veteran's testimony 
regarding his alleged tinnitus in service is not only 
inconsistent with the objective evidence of record, but 
contradicts his declaration of the state of his health at the 
time he was discharged from service, and raises serious questions 
as to his ability to provide accurate and reliable information.  
That the Veteran would have chronic ringing in his ears since the 
early 1980's, but specifically deny any tinnitus on at least two 
occasions in the 1990's, and deny any ear or hearing problems at 
the time of his service separation examination in 2000, is 
inconsistent with his recent testimony and not credible.  As the 
service records were made contemporaneous with the events about 
which they relate, they are considered more probative than the 
Veteran's assertions made years after those events.  

Specifically, the service treatment records are completely silent 
for any complaints, treatment, abnormalities, or diagnosis 
referable to any tinnitus during service.  The service records 
showed that the Veteran was seen for ear infections on several 
occasions, and that he had numerous audiological examinations 
because of his duty assignment working in communications.  
However, the records do not show any complaints or treatment for 
any ringing in his ears or tinnitus during service.  In fact, the 
Veteran specifically denied any problems with tinnitus on at 
least two occasions during service.  (See treatment notes dated 
in 1991 and 1998).  Furthermore, the Veteran denied any ear or 
hearing problems on a Report of Medical History for separation 
from service in March 2000, and no pertinent abnormalities were 
noted on examination.  


Similarly, the evidence showed that while the Veteran was treated 
for otitis of the right ear by a private physician in April 2005, 
he made no mention of any ringing in his ears or tinnitus.  The 
first reported complaint of tinnitus was in a letter from a 
private audiologist, dated in November 2006.  The audiologist 
reported that the Veteran was exposed to acoustic trauma while 
working in communications in service, and that he had experienced 
a temporary hearing threshold shift followed by tinnitus after 
being exposed to cannon fire on one occasion.  The audiologist 
indicated that she reviewed the Veteran's service records and 
opined, in essence, that his tinnitus was related to service.  

The Veteran was examined by VA audiology services in March 2007 
to determine, in part, the nature and etiology of his tinnitus.  
The examiner indicated that the claims file was reviewed and 
opined, that it was less likely than not that the Veteran's 
current tinnitus was related to noise exposure or his ear 
infections in service.  (See April 2007 addendum report).  The 
examiner noted that there was no evidence of any reported 
complaints or treatment for tinnitus in any of the service 
treatment records, including at the time of his service 
separation examination.  

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive or entitled to 
absolute deference.  Indeed, the Court has provided guidance for 
weighing medical evidence.  For example, in Bloom v. West, 12 
Vet. App. 185, 187 (1999), the Court held that a medical opinion, 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  See also, Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(a medical opinion is inadequate when it is unsupported by 
clinical evidence.)  A bare conclusion, even when reached by a 
health care profession is not probative without a factual 
predicate in the record.  Miler v. West, 11 Vet. App. 345, 348 
(1998).  

Concerning the private opinion, the Board notes that while the 
audiologist asserted that the Veteran had chronic tinnitus in 
service, she offered no objective evidence or pointed to any 
specific treatment record to support her assertion.  While the 
audiologist indicated that she reviewed the Veteran's service 
treatment records, she offer no explanation for the complete 
absence of any reported symptoms or the fact that the Veteran 
denied any ear or hearing problems at the time of service 
separation.  Under the circumstances, the Board finds that the 
private audiologist's opinion is speculative at best and declines 
to assign any substantive weight to the opinion.  

In this case, the Board finds the VA opinion most persuasive, as 
it was based on a thorough review of all of the evidence of 
record.  The examiner included a discussion of all relevant 
facts, and offered a rational and plausible explanation for 
concluding that the Veteran's current tinnitus was not related in 
any way to service.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).  

As there is no competent medical evidence of record suggesting a 
connection between the Veteran's current tinnitus and service, 
and no objective evidence of any complaints or manifestations 
until several years after his discharge from service, the record 
affords no basis to grant service connection.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim of service connection for tinnitus.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the issues on appeal.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Increased Rating

Governing Law and Regulations

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In general, when an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, when the appeal arises from an 
initial assigned rating, as in the instant case, consideration 
must be given to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, staged ratings are also appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  

In evaluating musculoskeletal disabilities, additional rating 
factors include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be 
made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
where evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are also 
related considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board notes, however, that the Court has held that 38 C.F.R. 
§ 4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

Right Sternoclavicular Joint Disability

As noted above, service connection was established for the 
Veteran's right sternoclavicular joint (collarbone) disability by 
the RO in October 2008, and a noncompensable evaluation was 
assigned under Diagnostic Codes (DC) 5201-5203, effective from 
September 8, 2006, the date of receipt of the Veteran's claim.  
38 C.F.R. § 3.400(b)(2).  For informational purposes, hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27 (2010).  

Under DC 5201, for limitation of arm motion, a 40 percent 
evaluation is assigned for the major joint when there is 
limitation of motion of the arm to 25 degrees or less from the 
side; 30 percent rating is assigned when limitation of motion is 
midway between side and shoulder level, and 20 percent is 
warranted with motion at shoulder level.  38 C.F.R. § 4.71a, DC 
5201.  

Under DC 5203, for impairment of clavicle or scapula, a 20 
percent evaluation is assigned for dislocation a major joint, or 
for nonunion with loose movement, and a 10 percent evaluation is 
assigned for nonunion without loose movement or for malunion.  
38 C.F.R. § 4.71a, DC 5203.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation and 
evidence).  

Other potentially applicable code provisions include DC 5200 for 
ankylosis of the scapulohumeral articulation (where the scapula 
and humerus move as one piece).  Under DC 5200, a 50 percent 
evaluation is assigned for unfavorable ankylosis of the major 
joint with abduction limited to 25 degrees from the side.  

DC 5202 provides for a 30 percent rating for malunion of the 
major humerus with marked deformity, or when there is frequent 
dislocation of the scapulohumeral joint with frequent episodes of 
guarding of all arm movements.  A 50 percent evaluation is 
assigned for fibrous union; a 60 percent evaluation is assigned 
for nonunion (false flail joint), and an 80 percent evaluation is 
assigned for a major extremity when there is impairment of the 
humerus manifested by loss of head (flail shoulder).  

In determining whether the Veteran has limitation of motion to 
shoulder level, it is necessary to consider reports of forward 
flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 
305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2010).  
Forward flexion is the range of motion from the side of the body 
out in front) and abduction is the range of motion from the side 
of the body out to the side.  Id.  

Normal range of shoulder motion is forward extension (flexion) 
from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; 
internal rotation from 0 to 90 degrees; and external rotation 
from 0 to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).  

In the instant case, the Veteran was examined by VA twice during 
the pendency of this appeal to determine the extent and severity 
of any residuals of his right collarbone disability.  When seen 
in March 2007, the Veteran reported intermittent episodes of 
subluxation of the right sternoclavicular joint about once a 
month, followed by soreness for several days.  The examiner noted 
that the sternoclavicular joint dysfunction did not affect the 
shoulder joint and that the Veteran denied any shoulder problems.  
The Veteran reported that his collarbone did not bother him at 
work or prevent him from doing any of his normal daily 
activities, including household chores and that he does not use 
any type of brace or sling.  He reported that the joint pops out 
occasionally, usually when he is lying in bed or reaching forward 
with his right arm.  

On examination, the right sternoclavicular joint was slightly 
abnormal with the clavicular end of the joint being depressed one 
to two millimeters compared to the left.  On motion of the right 
shoulder, the sternoclavicular joint had abnormal motion and 
crepitus but without any pain or tenderness.  There was no 
tenderness to palpation of the joint, and no pain or limitation 
of motion on range of motion testing of the right shoulder.  
Repetitive motion did not produce any discomfort, loss of motion, 
weakness, fatigability, or incoordination.  The impression 
included posttraumatic stress instability of the right 
sternoclavicular joint, which does not limit the Veteran's 
activities.  

The Veteran's complaints and the clinical findings on VA 
examination in December 2008, were not significantly different.  
There was some tenderness to palpation and crepitus of the 
sternoclavicular joint on motion of the shoulder, but no 
limitation of motion of the right shoulder.  The examiner 
indicated that there was minimal disability due to pain and 
instability of the right sternoclavicular joint with motion, but 
no significant progression.  The impression included right 
sternoclavicular joint instability.  

Applying the appropriate diagnostic codes to the facts of this 
case, the objective assessment of the Veteran's impairment from 
his right sternoclavicular disability does not suggest that he 
has sufficient symptoms so as to a warrant a compensable 
evaluation under any of the applicable rating codes at anytime 
during the pendency of this appeal.  The clinical and diagnostic 
findings of record fail to show any limitation of motion in his 
right shoulder or any evidence of actual impairment of the 
sternoclavicular joint.  There was no evidence of dislocation of 
a major joint, vis-à-vis, the right shoulder, or any evidence of 
malunion, nonunion or loose motion of the sternoclavicular joint.  
Thus, a compensable evaluation under DCs 5201 or 5203 is not 
warranted.  


The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's testimony 
concerning his right collarbone disability.  However, the 
objective findings from the VA examinations and private medical 
reports of record did not show any limitation of motion, 
instability or weakness in the right collarbone or the right 
shoulder.  Moreover, the VA examiners who evaluated the Veteran 
during the pendency of this appeal opined that there was no 
additional limitation of motion or functional impairment due to 
pain, weakness, incoordination on repetitive movement or with 
flare-ups.  

The Board recognizes that the Veteran has pain in the right 
collarbone area during flare-ups.  However, "a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Here, there was no objective evidence of any additional 
functional loss of use due to pain or on repetitive use to the 
degree necessary for the assignment of a compensable evaluation.  
As there is no objective evidence of any additional functional 
loss of use due to pain or on flare-ups, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a 
compensable evaluation.  

Applying all of the appropriate diagnostic codes to the facts of 
this case, an objective assessment of the Veteran's present 
impairment of the right collarbone disability does not suggest 
that he has sufficient symptoms so as to warrant a compensable 
evaluation at any time during the pendency of this appeal.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).  




III.  Extraschedular Consideration

Finally, the Court has acknowledged that the Board cannot assign 
an extraschedular rating in the first instance, but found that 
the Board must specifically adjudicate whether to refer a case 
for such an evaluation when the issue is either raised by the 
claimant or is reasonably raised by the evidence of record.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  Accordingly, the 
Board has considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2010).  

In this regard, the Veteran does not claim nor does the record 
show any periods of hospitalization for his right collarbone 
disability, nor is there any objective evidence of marked 
interference with employment due solely to the service-connected 
disability.  On the contrary, the Veteran reported that his right 
collarbone disability did not cause him any problems at work or 
in his daily activities, and that his principal problem was from 
pain when the collarbone occasionally popped out.  Based on the 
discussion above, the Board finds no objective evidence that any 
manifestations related to the service-connected disability is 
unusual or exceptional.  Therefore, referral of this case for 
extraschedular consideration is not in order.  See Thun v. Peake, 
22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral knee disability 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to an initial compensable evaluation for instability 
of the right sternoclavicular joint is denied.  



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


